DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected in the Instant Application.

Status of claims
Claims 31-37 have been amended
Claims 21-40 are pending in the instant application
Claims 21-40 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive, please see examiners responses below. 
Argument A
Applicants Argument: Applicant argues that Rakshit fails to teach “receiving, at the computing device, a message from said recipient in response to said sender message, said recipient message comprising second content; analyzing, via the computing device, said second content in view of said first content, and determining, based on said analysis, that said second content comprises a different context from said first content; and automatically communicating, via the computing device, without input from said sender, a request to said recipient for a response to said sender message, said request requesting another response message to said sender message from said recipient” according to a context of said first content, as claimed. Applicant further clarifies the argument by stating “Rakshit, there is clearly no reception of a reply message by a second user, analysis of the received second user’s message, and communication of a request for another response message, as is specifically claimed”
Examiners Response: Examiner respectfully disagrees with the applicant, examiner would like to highlight that the applicant is looking at claims through a narrowed lens. Examiner reviewed the claims in their broadest reasonable interpretation in light of the specification as is afforded by the MPEP. With regards to the reception of a ‘reply message’, examiner interpreted this to mean the reply message from the sender ie the senders reply message to ensure that it adequately addressed the received message. The claims leave open for interpretation that the reply message is a response message from the recipient. The argument can be made further as the limitation in claim 1 cites ‘receiving, at the computing device, a 
Claim objections directed to claims 31-37 have been withdrawn per the amendments filed in the instant application. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of continuation of US Patent Application 15/805,369 filed 11/07/2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/05/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) 



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28, 30-34, 38-40 rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US20140207890A1) hereinafter Rakshit in view of Schnitman et al. (US20140337441A1) hereinafter Schnitman.

Regarding claims 21, 30, 38: Rakshit teaches a method comprising:
receiving, at a computing device, a message from a sender addressed to a recipient, said message comprising first content (Element 404 ¶0041 see the computer processor generates a first email comprising the first user defined data. In step 408, the computer processor retrieves (from the first email) an email address for a recipient of the first email);
receiving, at the computing device, a message from said recipient in response to said sender message, said recipient message comprising second content (¶0039 see FIG. 3B illustrates a screen shot 308 of a reply email 308 a (i.e., to complaint 304 a). Reply email 308 a has not addressed all issues from complaint 304 a. For example: 1. The product was not delivered on time. 2. Quality of product is not according to the requirement.);
analyzing, via the computing device, said second content in view of said first content, and determining, based on said analysis, that said second content comprises a different context from said first content (¶0045 see a reply email associated with the email. The reply email includes the reply data and the first data. In step 504, the computer processor enables (i.e., in response to a user command) email reply check functionality for checking the reply email. In step 512, the computer processor identifies a first plurality of character strings from the first data of the reply email (i.e., all character strings of the first data of the reply email). In step 514, the computer processor identifies a second plurality of character strings from the recent history of the received email (i.e., all character strings of the recent history of the received email). The first and second character strings may be validated using any method including, inter alia, a keyword/phrase percentage matching method, a probability threshold method, a pattern matching method, an association rule method, a knowledge base method, etc); and
automatically communicating, via the computing device, without input from said sender, a request to said recipient for a response to said sender message, said request requesting another response message to said sender message from said recipient according to a context of said first content (Fig 3C [examiner note: the email is reviewed and the sender is notified that items are not addressed]).
Rakshit does not explicitly teach communicating, via the computing device, said sender message to an inbox of said recipient
email system may then store the additional enhancement information in persistent storage (307). When the email system receives a request to access received email for a specific recipient (311), the system may display an email listing including the received email that is associated with an annotation using a visual representation informing the recipient of the annotation (319) … a typical email inbox view contains information regarding received email as shown in FIG. 1. Information associated with received email may include: the email's sender, the email's subject, and the email's sent date)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit and the teachings of Schnitman for moving the messages to inbox of recipient to combine the teachings such that Rakshit can include the moving of Schnitman as part of the inbox management. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so so would provide a clear  way in which a recipient can easily interact and process email (¶0002)

Regarding claims 22, 31, 39:	The already combined references teach the method of claim 21, further comprising:
The first and second character strings may be validated using any method including, inter alia, a keyword/phrase percentage matching method, a probability threshold method, a pattern matching method, an association rule method, a knowledge base method, etc).
Regarding claims 23, 32:	The already combined references teach the method of claim 22, further comprising:
The combined references however does not explicitly teach storing, in an inbox of said sender, said message, said storage comprising tagging said stored message as an RSVP messaging indicating a response is required
Schnitman however in the same field of computer networking teaches storing, in an inbox of said sender, said message, said storage comprising tagging said stored message as an RSVP messaging indicating a response is required (¶0028 see an annotation may be associated with the email such as the RSVP annotation  Fig 5 element title RSVP)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit and the teachings of Schnitman for tagging messages as RSVP to combine the teachings such that Rakshit can include the tagging of Schnitman as part of the inbox monitoring. One of ordinary skill in the art would recognize that the results of the combination are predictable because each 

Regarding claims 24, 33:	 The already combined references teach the method of claim 23, further comprising:
The combined references however does not explicitly teach communicating an indication to said inbox of said sender based on said similar context determination, said indication causing said RSVP message to be removed from said sender inbox 
Schnitman however in the same field of computer networking teaches communicating an indication to said inbox of said sender based on said similar context determination, said indication causing said RSVP message to be removed from said sender inbox (¶0044 see third party services (216) may provide email updates upon request by the real time data service. An exemplary method illustrated in FIG. 13 for the real time data service to update annotated email begins with the real time data service determining that an email which has an associated annotation should be updated (1301)).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit and the teachings of Schnitman for removing an indication causing the RSVP message to be removed from said sender inbox to combine the teachings such that Rakshit can include the update of the indications of Schnitman as part of the inbox monitoring. One of ordinary skill in the art would 

Regarding claims 25, 34, 40: The already combined references teach the method of claim 21, further comprising:
analyzing, upon receiving input from the sender to send the message, and prior to sending the message to the recipient, the message, said analysis comprising determining said context of said message (Rakshit ¶0041 see step 420, the computer processor compares the content to cultural rules (e.g., retrieved from a cultural rule database such as, inter alia, database 12 in FIG. 1) associated with the cultural region (i.e., determined in step 414). In step 428, the computer processor determines (i.e., based on results of comparing the content to the cultural rules) if any of the content conflicts with the cultural rules);
determining, based on said context, that said message requires a response (Fig 4. Element 434);
tagging said message based on said determination (Rakshit ¶0041 see changing a coloration (ie tagging) of the portion of the content, changing a font of the portion of the content, etc. In step 434 (i.e., in response to the functions performed in step 432), the computer processor receives a user request for suggested replacement content or automatically presents suggested replacement content); and
receiving email; determining whether a received email has an associated annotation; responsive to determining that a received email has an associated annotation, storing the email and associated annotation in persistent storage; receiving a request to access email for a specific recipient; generating visual representations for the emails having associated annotations, and displaying an email listing including at least one received email having an associated annotation).
Regarding claim 26:	The already combined references teach the method of claim 21, further comprising:
The combined references do not explicitly teach periodically monitoring an inbox of said sender for a response message
Schnitman however in the same field of computer networking teaches periodically monitoring an inbox of said sender for a response message (¶0039 see the publisher service may delay sending responses for a specified period of time. Additionally, the publisher service may try to resend responses to the appropriate third party services when the responses have not been successfully communicated to the services)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit and the teachings of Schnitman for periodically monitoring inbox for sent emails to combine the teachings such that Rakshit can include the monitoring of Schnitman as part of the inbox 

Regarding claim 28:	The already combined references teach the method of claim 26, wherein said monitoring is based at least in part on information included in said message, said information indicating a target date associated with content of said message (Schnitman ¶0039 see publisher service may delay sending responses for a specified period of time. Additionally, the publisher service may try to resend responses to the appropriate third party services when the responses have not been successfully communicated to the services).

Claims 27, 29, 35-37 rejected under 35 U.S.C. 103 as being unpatentable over Rakshit- Schnitman further in view of Denise (US7921174B1) hereinafter Denise

Regarding claim 27:	 The already combined references teach the method of claim 26, further comprising:

Denise however in the same field of computer networking teaches determining, based on said monitoring, that a response message to said sent message has not yet been received from said recipient and communicating a reminder message to said recipient indicating a response is required (receives a first communication 650 sent by Sender 1. In this example, because the first communication 650 was received on Jun. 6, 2009 at 4:35 PM and the user responds to communications sent from Sender 1 on average in one and a half hours, the system 200 provides a reminder 660 related to the first communication 650 to the user on Jun. 6, 2009 at 6:05 PM. The reminder 660 includes a reminder portion that indicates that a response to the communication is overdue, a communication portion that provides details related to the first communication to which the reminder corresponds, a respond interface control)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit-Schnitman and the teachings of Denise for monitoring a response message not received and a response is required to combine the teachings such that Rakshit-Schnitman can include the response monitoring of Denise as part of the inbox monitoring. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will notify user of important emails that require replies.

Regarding claim 29:	The already combined references teach the method of claim 26, 
The combined references does not explicitly teach wherein said monitoring is based on a threshold time period for an expected reply, said threshold time period based on past activity between the sender and recipient 
Denise however in the same field of computer networking teaches wherein said monitoring is based on a threshold time period for an expected reply, said threshold time period based on past activity between the sender and recipient (data structure 400 includes a row 450 that stores response pattern data for a particular sender, a row 452 that stores response pattern data for a particular group of senders, and a row 454 that stores response pattern data for particular content in a communication. The example data structure 400 also includes a row 456 that stores response pattern data for a particular medium of communication, a row 458 that stores response pattern data for a particular priority designation of communications, and a row 460 that stores response pattern data for a particular location in an address line.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit-Schnitman and the teachings of Denise for periodically monitoring inbox a reply to combine the teachings such that Rakshit-Schnitman can include the monitoring of Denise as part of the inbox monitoring. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it 

Regarding claim 35:	 The already combined references teach the a non-transitory computer-readable storage medium of claim 30, further comprising:
Schnitman teaches periodically monitoring an inbox of said sender for a response message (¶0039 see the publisher service may delay sending responses for a specified period of time. Additionally, the publisher service may try to resend responses to the appropriate third party services when the responses have not been successfully communicated to the services);
Rakshit-Schnitman does not explicitly teach determining, based on said monitoring, that a response message to said sent message has not yet been received from said recipient; and communicating a reminder message to said recipient indicating a response is required
Denise however in the same field of computer networking teaches determining, based on said monitoring, that a response message to said sent message has not yet been received from said recipient; and communicating a reminder message to said recipient indicating a response is required (Denise Fig 11 element 1160)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the Rakshit-Schnitman and the teachings of Denise for periodically monitoring inbox a reply to combine the teachings such 

Regarding claim 36:	The already combined references teach the A non-transitory computer-readable storage medium of claim 35, wherein said monitoring is based at least in part on information included in said message, said information indicating a target date associated with content of said message (Denise: Fig 11 see 1184 and response date). 
Regarding claim 37:	The already combined references teach the A non-transitory computer-readable storage medium of claim 35, wherein said monitoring is based on a threshold time period for an expected reply, said threshold time period based on past activity between the sender and recipient (Denise data structure 400 includes a row 450 that stores response pattern data for a particular sender, a row 452 that stores response pattern data for a particular group of senders, and a row 454 that stores response pattern data for particular content in a communication. The example data structure 400 also includes a row 456 that stores response pattern data for a particular medium of communication, a row 458 that stores response pattern data for a particular priority designation of communications, and a row 460 that stores response pattern data for a particular location in an address line.).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449